Case 1:19-cr-00084-RDB Document1 Filed 02/21/19 Page 1of1

 

a PS ae
US. DISTRICT CCUAT
<_J{Nwuusao 2019R00077 n aie Ap ae cae apn RaED
ebaee duit) Bowe ttea bo me eee -

IN THE UNITED STATES DISTRIGR COURT
FOR THE DISTRICT OF MARYLAND

7 CRIMINAL no. ROB! 9-06 +

UNITED STATES OF AMERICA

 

© * (Unauthorized Reentry of a Removed
JOSE ADONAY ALVARENGA, a/k/a * Alien After a Felony Conviction,
JOSE ADONAY ALVARGENGA, * 8 U.S.C. §§ 1326(a) and (b)(1))
Defendant. we .
INDICTMENT
The Grand Jury for the District of Maryland charges that:
On or about December 23, 2018, in the District of Maryland, the defendant,
JOSE ADONAY ALVARENGA, a/k/a JOSE ADONAY ALVARGENGA,
an alien who previously had been deported and removed, after having been convicted of a felony,
knowingly entered and was found in the United States of America, the said defendant having not
obtained the express consent of the Attorney General of the United States or his or her successor,

the Secretary for Homeland Security (Title 6, United States Code, Sections 202(3), 202(4) and

557), to reapply for admission into the United States as required by law.

8 U.S.C. §§ 1326(a) & (b)(1)

Ll LkM frye

 

 

Robert K. Hur

United States Attorney
__, A TRUE BILL:
SIGNATURE REDACTED = 2/,,/,;
TS I OE EN ain Date
